                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


DORA CSUHA,
                                                            MEMORANDUM DECISION
                               Plaintiff,                       AND ORDER

v.                                                           Case No. 1:19-CV-1-DAK-DBP

BEST FRIENDS ANIMAL SOCIETY,                                     Judge Dale A. Kimball

                               Defendant.



               This matter is before the court on Plaintiff Dora Csuha’s Motion to Exclude

Expert Testimony [ECF No. 24]. The parties have fully briefed the motion, and the court issues

the following Memorandum Decision and Order based on the parties’ submissions and the facts

and law relevant to the motion.

               The parties dispute whether Defendant timely disclosed non-retained experts.

Defendant disclosed its non-retained experts on January 13, 2020. Plaintiff argues that

Defendant should have disclosed its experts on October 9, 2019, the date for supplementing

initial disclosures. However, the initial disclosure deadline is not applicable to expert

designation. The court agrees with Defendant that the deadlines for expert disclosures are the

more relevant deadlines.

               Defendant disclosed its non-retained expert on the scheduling order’s deadline for

counter designations. Defendant asserts that it was a proper and timely counter designation

because it does not bear the burden of proof. The December 13, 2019 deadlines for expert

disclosures was for the party bearing the burden of proof. Plaintiff claims that Defendant bears
the burden of proof that the reason for terminating Plaintiff’s employment was

nondiscriminatory. However, this misstates the McDonnell Douglas framework. Defendant’s

burden is only of production, not of proof. DePaula v. Easter Seals El Mirador, 859 F.3d 957,

969 (10th Cir. 2017).

               Plaintiff also argues that Defendant’s designation was not a proper counter

designation because she did not designate any retained experts on December 13, 2019, the initial

date for expert disclosures. However, given that the scheduling order allows for the designation

of experts on the counter disclosure deadline, Plaintiff cannot claim any prejudice or surprise

from a designation made on that date nor can she claim that such a designation would disrupt the

proceedings. Woodworker’s Supply Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th

Cir. 1999). While there appears to be no serious harm to Plaintiff from Defendant’s designation,

there is ample time to cure any alleged harms prior to trial in September. Plaintiff can conduct

whatever expert discovery is necessary during that time. The court will allow expert discovery to

be conducted until July 6, 2020. Accordingly, the court denies Plaintiff’s motion to exclude

expert testimony.

               DATED this 9th day of April, 2020.

                                                      BY THE COURT:




                                                      DALE A. KIMBALL
                                                      United States District Judge




                                                -2-
